DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	Applicant’s amendment filed May 25, 2022, has been entered.  Prior to the amendment, claims 1-20 were pending in the application.  In the amendment, claims 9 and 19 are cancelled and new claims 21-22 are presented.  Accordingly, after entry of the amendment, claims 1-8, 10-18, and 20-22 are pending; of these, claims 1, 14, 15, and 18 are independent.  All of the currently pending claims have been examined in the present Office action.

Specification
4.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 15 has been amended to recite “first and second retainers” (second to last line).   There is no antecedent basis in the specification for this term such that a person skilled in the art reading the claim would be apprised of its intended meaning.  It is noted that the “first and second retainers” language appears to be referring to the retaining screws 120 (see applicant’s Figs. 8 and 10 and specification paragraph [0052]).  The specific terminology used in the claim, however, does not appear in applicant’s written specification.
It is noted that the requirement in 37 CFR 1.75(d)(1) is to impose consistent terminology between the claim language and that used in the written specification “in order to insure certainty in construing the claims in the light of the specification”.   MPEP 608.01(o).  This type of objection may be overcome, for example, by appropriately amending the specification to provide the requisite antecedent basis, provided no new matter is introduced.  See MPEP 608.01(o).

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.	Claims 1-8, 10-18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 11-12 of claim 1, the recitation “a routing cutter drum ... extending in parallel with the front wheels and with a longitudinal centerline of the machine” is indefinite.  The cutter drum is not recited in a manner that defines an orientation direction for the drum that could be “parallel” to the longitudinal centerline of the machine.  The front wheels also are not recited in a manner that defines an orientation direction for the front wheels that could be parallel to the longitudinal centerline of the machine or to the cutter drum.  Accordingly, it is not clear from the claim language what portion or portions of the cutter drum and of the front wheels are intended to be “parallel” to one another and/or to the longitudinal centerline of the machine.  
Dependent claims 2-8 and 10-13 do not act to cure the deficiencies of claim 1 and are thereby rejected for at least the same rationale.
In line 2 of claim 4, “the implement” lacks proper antecedent basis in the claims. 
Dependent claims 5-8 do not act to cure the deficiencies of claim 4 and are thereby rejected for at least the same rationale.
In line 2 and in line 3 of claim 5, “the implement” lacks proper antecedent basis in the claims.
In line 3 and in line 4 of claim 5, “the implement” lacks proper antecedent basis in the claims.
Dependent claims 6-8 do not act to cure the deficiencies of claim 5 and are thereby rejected for at least the same rationale. 
In line 4 of claim 8, “the implement” lacks proper antecedent basis in the claims.
	In line 17 of claim 14, the recitation “a location” is indefinite; it is not clear whether this is intended to refer to the same “location” previously recited (see claim 14, lines -10), or to some other/additional location.
	In the second to last line of claim 14, “the operator” lacks proper antecedent basis in the claims.
	In the last two lines of claim 14, the recitation “an unobstructed line of sight from the operator to the cutter drum” is indefinite because the claim language does not specify where the operator is positioned when the line of sight is determined (for example, is the operator standing beside the machine, in the operator’s station, or sitting in the operator’s seat?).
Dependent claims 16, 17 and 22 do not act to cure the deficiencies of claim 14 and are thereby rejected for at least the same rationale.
In lines 10-11 of claim 15, the recitation “... the front portion of the chassis at location positioned” does not read properly.  
In line 11 of claim 15, the recitation “a front end of the operator’s eat” appears to be in error.
In line 16 of claim 15, the recitation “so as rotatable about” does not read properly.  
Dependent claim 21 does not act to cure the deficiencies of claim 15 and is thereby rejected for at least the same rationale.
	In line 7 of claim 18, “the implement” lacks proper antecedent basis in the claims.
Dependent claim 20 does not act to cure the deficiencies of claim 18 and is rejected for at least the same rationale.

Claim Rejections - 35 USC § 103
7.	Claims 1-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. U.S. Patent No. 4,668,017 (“Peterson”) in view of Kempken, U.S. Patent Application Publication No. 2016/0010292.
Peterson discloses a surface maintenance machine comprising: 
a chassis (body 10; Fig. 1) having front and rear portions disposed fore and aft of a lateral centerline, respectively; 
wheels (11, 12) that support the chassis on a roadway (Peterson discloses use of the machine as a machine for removing coatings from surfaces such as concrete and the like; see Abstract; accordingly, the wheels 11, 12 are capable of supporting the chassis on a roadway), 
an engine (power source 14); mounted on the chassis (see Peterson col. 2, lines 33-35: “The power source 14 in a typical stripping machine as seen in FIGS. 1-2 may comprise a thirty horsepower engine ...”);
an operator's station located on the front portion of the chassis and including a forward-facing operator's seat (driver’s seat 13); and 
a routing cutter drum (cutter head assemblies 20, 21; Figs. 1-2), mounted on the front portion of the chassis and extending in parallel with the front wheels and with a longitudinal centerline of the machine (a diameter of one of the Peterson cutter head assemblies 21, 22 is parallel to a diameter of the front wheels 11 and also with a longitudinal centerline of the machine), for performing roadway crack routing operations (the Peterson machine is capable of performing roadway crack routing operations; note the diamond bits 146-149 on the cutter head assembly 130 in Figs. 6-7).
Peterson does not include any steering details for the machine and, thus, does not disclose that the wheels include first and second laterally spaced non-steerable front wheels and a rear wheel disposed laterally between the front wheels, the rear wheel being turnable about a vertical axis to steer the machine, as recited in claim 1.
In the same field of endeavor, Kempken discloses a crack repair roadway maintenance machine including a router drum 40 and teaches the provision of first and second laterally spaced non-steerable front wheels (fixed wheels 11a, 11b; Kempken [0021]: “Fixed wheels 11a and 11b extend laterally from drive frame 10 and are not steerable”) and a rear wheel (steerable wheel 51) disposed laterally between the front wheels (see Fig. 3), the rear wheel being turnable about a vertical axis to steer the machine (note hydraulic steering motor 53 in Figs. 1-2; also, see [0029]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Kempken, to provide the Peterson machine with first and second laterally spaced non-steerable front wheels and a steerable rear wheel disposed laterally between the front wheels, in order to allow precision steering of the Peterson machine.
With respect to claim 2, Peterson discloses one or more operator-actuated controls for controlling the machine (see the steering wheel 17 in Figs. 1).
With respect to claim 3, Kempken discloses a plurality of operator controls, including a directional actuator 55 in the form of a foot pedal (i.e., a footplate 55 for controlling forward and rearward movement of the machine; see paragraph [0028]).  Kempken further discloses that the directional actuator footplate 55 may, alternatively, take the form of a joystick for controlling forward and rearward movement of the machine (see paragraph [0028]) and that a steering mechanism 54 (i.e., a steering wheel) for controlling steering of the machine may also alternatively take the form of a joystick (see paragraph [0029]).  
Accordingly, it would have been further obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Kempken, to provide the Peterson operator station with a first joystick to allow precision control of forward and rearward machine movement and a second joystick to allow precision control of machine steering on the part of the operator of the Peterson machine.
With respect to claim 13, Peterson further discloses an actuator (hydraulic cylinder 29; Fig. 1) that raises and lowers the cutter drum (i.e., one of the cutting heads 20, 21) relative to the chassis.

8.	Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson and Kempken as applied to claim 1 above, and further in view of Chagnot et al., U.S. Patent Application Publication No. 2005/0000122 (“Chagnot”).
As discussed above, the combination of Peterson and Kempken discloses all of the limitations of claim 1.  The combination does not, however, specifically disclose a quick-connect coupling, as recited in claim 4. 
In the same field of endeavor, Chagnot discloses a trench cutting tool having a cutter head 10 that is mounted to a machine frame (via a cutting structure “C”).  Chagnot teaches the use of a quick-connect coupling (see, e.g., plates 14, 16 in Figs. 1-3).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Chagnot, to provide the Peterson machine with a quick-connect coupling, in order to quickly and efficiently mount the implement and unmount it from the chassis.
With respect to claim 5, the Chagnot quick-connect coupling comprises mounting pins (metal studs 22) located on one of the implement and the chassis, locking pins 44 on the other of the implement and the chassis, and at least one actuator (see hydraulic actuators 42) configured to selectively drive the locking pins into and out of engagement with the mounting pins.
With respect to claim 7, the Chagnot quick connect coupling comprises a plurality of mounting bosses (the Chagnot metal studs 22 are considered to constitute “mounting bosses”, as broadly recited) and a corresponding plurality of pins 44 located on the other of the implement and the chassis, and a plurality of actuators 42 that are configured to drive the pins into and out of engagement with mating bores (holes 24) in the bosses.

9.	Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson, Kempken, and Chagnot as applied to claims 5 and 7 above, and further in view of Antolini, U.S. Patent No. 3,272,264.
As discussed above, the combination of Peterson, Kempken, and Chagnot meets all of the limitations of claim 5.  The combination does not, however, specifically disclose a hydraulic cylinder and crank assembly, as recited in claim 6 or a guide assembly as recited in claim 8. 
In the same field of endeavor, Antolini discloses an earth working machine (tractor 10; Fig. 1) having a coupling mechanism (latching mechanism 20; Figs. 2-3) for attaching various tools (e.g., a blade tool 40; Fig. 3) to the machine.  The coupling mechanism includes a plurality of locking pins (bolts 26) that engage with a plurality of bores (apertures; see col. 2, lines 63-67) formed in tongues 41, 42 of the blade tool.  To selectively move the pins into and out of engagement within the bores, Antolini teaches the use of a hydraulic cylinder (power cylinder 33) and a crank assembly (e.g., one of the rocker arms 29) coupling the hydraulic cylinder to the locking pins.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Antolini, to use a hydraulic cylinder and crank assembly to drive the locking pins into and out of engagement with the bores of Peterson, as modified by Chagnot, in order to drive the locking pins in a synchronous manner.
With respect to claim 8, Antolini further teaches the use of a guide assembly, including a pair of spaced guide members (guide stems 39; Fig. 1), that fit within guide holes 43 in the blade tool 40, to cause the pins 26 to align with the bores of the blade tool as the blade tool 40 is moved toward the coupling mechanism 20.

10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson and Kempken as applied to claim 1 above, and further in view of Mertes, U.S. Patent No. 5,709,200.
As discussed above, the combination of Peterson and Kempken discloses all of the limitations of claim 1.  The combination does not, however, specifically disclose that the cutter drum includes first and second disks and peripherally spaced cutter wheel assemblies mounted there between, as recited in claim 10.
In the same field of endeavor, Mertes discloses a crack repair pavement maintenance machine (Fig. 1) including a cutter drum (cutter head assembly 54; e.g. Figs. 2, 5-6, 11-13) having first and second disks 150, 151 that are rotatable about a common axis (see drive shaft 55; Fig. 6) and a plurality of peripherally spaced cutter wheel assemblies (Figs. 4-6), each of which is mounted between the disks and that supports at least one cutter wheel (star bits 75) that is configured to rotate about an axis that is parallel with but radially offset from the rotational axis of the disks (e.g., Fig. 5, where it can be seen that the cutter wheels 75 are rotatably mounted on pins 74 that are parallel, but radially offset from the drive shaft 55).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Mertes, to provide the Peterson cutter drum having first and second disks and peripherally spaced cutter wheel assemblies mounted there between, in order to provide an efficient crack repair cutter drum.

11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson, Kempken, and Mertes as applied to claim 10 above, and further in view of Fanslow, U.S. Patent Application Publication No. 2014/0197673.
As discussed above, the combination of Peterson, Kempken, and Mertes meets all of the limitations of claim 10.  Although Mertes discloses that each cutter assembly includes a pin 74, neither Peterson, Kempken, nor Mertes specifically discloses first and second bushings that support the pin, as recited in claim 11.
In the same field of endeavor, Fanslow discloses a crack repair roadway maintenance machine (Fig. 1) including a cutter drum (cutting assembly 112; e.g. Figs. 11-15) having first and second disks (fly wheels 126, 128) that are rotatable about a common axis (see horizontal spindle 114) and a plurality of peripherally spaced cutter wheel assemblies (see, e.g., Fig. 13), each of which is rotatably mounted between the disks on pins (see spindle or cutter shaft 132; Fig. 14).  Fanslow teaches the use of bushings 138 (e.g., Figs. 13 and 15) that support the pins 132 at each end and are removably inserted into respective bores (i.e., apertures formed in the fly wheels 126, 128; paragraph [0038]) in the first and second disks 126, 128.  Retainers 134 are bolted to the fly wheels 126, 128 to retain the shafts 132 in place and the assembly 112 together (see paragraph [0038]).  The retainers 134 are releasable (due to the bolts holding them to the flywheel) and will also serve to retain the bushings 138; with reference to Fig. 13, it can be seen that each retainers 134 is long enough to cover both the shaft 132 and the surrounding bushing 138.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Fanslow, to incorporate bushings to support each cutter assembly pin in recesses in the disks, in order to securely retain the pins and to reduce friction and wear between the pin and the disks.

12.	Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer, U.S. Patent Application Publication No. 2008/0205983 in view of Kempken, U.S. Patent Application Publication No. 2016/0010292.  
Kraemer discloses a method of operating a roadway maintenance machine (see Figs. 5-6; Kraemer [0029]: “Referring to FIGS. 5-6, there is shown a first cutter vehicle, generally designated 20, for cutting sides of slots into pavement”) comprising; 
engaging a roadway surface with a cutter drum (cutting assembly 40, which includes blades 42) mounted on a front portion a self-propelled machine (cutting vehicle 20; Kraemer [0032]: “The cutting assembly 40 includes a plurality of pairs of diamond tipped pavement cutting blades 42 ... so that each pair of blades 42 cuts the opposed parallel sides of one reinforcement recess in the pavement at the same time”); 
under control of a forwardly-facing operator stationed at a front portion of the machine (Kraemer [0030]: “The cutter 20 also includes a cab 26 for an operator at the front portion of the cutting apparatus”), propelling the machine forwardly and steering the machine while performing a roadway maintenance operation with the implement, the operator being positioned at a location providing an unobstructed line of sight to the cutter drum (Kraemer [0038]: “... the cab 26 has viewing windows 34 that allow the operator to clearly view the entire cutting operation”); and 
via the operator, visually monitoring operation of the cutter drum implement and steering the machine based on the visual monitoring (Kraemer [0030]: “The cab 26 contains the controls and viewing windows 34 including lower forward angled windows that allow an operator to view the cutting operation from the same location used for steering and operating other controls”).
Kraemer does not disclose that the operator is seated, as recited in claim 18.
In the same field of endeavor, Kempken discloses a roadway maintenance machine including a router drum 40 and an operator station (operator area 15).  Kempken teaches providing the operator area with a forwardly-facing seat (see Figs. 1a, 1b, and 3 and Kraemer [0020]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Kempken, to provide the Kraemer cab 26 with a forwardly-facing seat, in order to reduce operator fatigue during operation of the machine.
With respect to claim 20, Kraemer further discloses one or more hydraulic motors for performing the roadway maintenance operation with the cutting assembly 40 (Kraemer [0032]: “The cutting assembly 40 includes ... hydraulic motors 52 driving the blades 42”), but does not specifically disclose hydraulic motors for the propelling and steering steps, as recited.
Kempken further teaches the use of a hydraulic motor for propelling the vehicle (see hydraulic drive motor 52 in Figs. 1-2) and a hydraulic motor for steering the vehicle (see hydraulic steering motor 53).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Kempken, to provide the Kraemer machine with a hydraulic drive motor for propelling the vehicle and a hydraulic steering motor for steering the vehicle, in order to efficiently propel and steer the vehicle, while using the hydraulic system already in place on the Kraemer vehicle.

Allowable Subject Matter
13.	Claims 14-17, and 21-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

14.	Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

15.	The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claims 14 and 15, none of the prior art of record, considered either individually or in proper combination, discloses or suggests a roadway maintenance machine having a crack router cutter drum mounted on a front portion of the machine chassis at a location that is positioned at least in part behind a front end of the operator’s seat, in combination with the other recited limitations.
With respect to dependent claim 12, none of the prior art of record, considered either individually or in proper combination, discloses or suggests a cutter wheel assembly for a crack router cutter drum having a sacrificial washer surrounding the pin and attached to an inner axial surface of the first and second disks, as recited in claim 12, in combination with the other recited limitations.

Response to Arguments
16.	Applicant’s arguments submitted with the response/amendment filed May 25,  2022, have been fully considered, as addressed below.
Applicant presents the argument below, on page 25 of the response, with respect to amended dependent claim 11:
Fanslow is cited for allegedly suggesting the addition of the claimed bushings to Schmitt's cutter head 1.   Fanslow references the bushings 138 only once in Para. [0038]. That passage merely states that the shaft 96 is held in place within the flywheels 126 and 128 by the bushings 138. Fanslow does not describe its bushings 138 as being readily removable from the bores in the flywheels 126 and 128. Nor does it describe retainers of any kind for the bushings 138. Nor does it disclose any features on the bushings 138 or the flywheels 126 and 128 that would appear to be suitable for receiving a retainer of any kind. The illustrated tubular cylindrical bushings 138 likely are press-fit into the bores. Fanslow's bushings 138 thus are more analogous to the disclosed sleeves 104 and 106 of the present application, which are press-fit into the bores and in which the bushings 100 and 102 are removably inserted. See present application, Para. [0051]. 
 
	In response to applicant’s argument, it is pointed out that the Fanslow bushings are disclosed as being separate elements that are inserted within apertures in the fly wheels 126, 128 and Fanslow does not disclose or suggest that they are not removable.  Fanslow also does not disclose or suggest that the bushings are press fit in place, as suggested by applicant.  In any event, even press-fit bushings are “removable”, e.g., by using the same press tool that was used for installation.  Further, and as generally set forth above in the body of the rejection,  the Fanslow retainers 134 are considered to constitute first and second retainers, as recited in amended claim 11.  With reference to Fig. 13, it can be seen that each of the retainers 134 has a large enough area to cover both the shaft 132 and the surrounding bushing 138.  Accordingly, these retainers serve, at least to some extent, to retain the bushings in place in the flywheels.  Since the retainers 134 are releasable (due to the bolts holding them to the flywheel) and the bushings themselves are removable in at least some fashion, the retainers 134 are considered to constitute “first and second retainers that releasably retain the first and second bushings in the respective bores”, as recited in amended claim 11.

Applicant’s remaining arguments have been fully considered but are moot in view of the new grounds of rejection advanced herein.

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        25 August 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672